DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction & Status of Claims
Claims 6 and 8-14 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/18/2020.
Claims 1-5 and 15-19 are examined in this office action of which claims 1, 4 and 15 were amended and claim 16-19 are newly added claims.
Priority
It is noted that the instant application is a 371 of PCT/EP2017/063194 (05/31/2017) with foreign priority of SWEDEN SE 1650764-2 (06/01/2016). However, closer look at the claims and the foreign priority document SE 1650764-2 revealed that the ranges and claimed features such as a) Schaeffler diagram, the Creq and Nieq requirements, b) the proviso of                     
                        A
                        l
                        =
                        
                            
                                N
                                i
                            
                            
                                4
                            
                        
                        ±
                        0.5
                    
                 wherein the Al is in the range of 1.75-3 wt%, Al being 1.75 if the calculation of the formula is below 1.75 and Al being 3.0 if the calculation of the formula is above 3, c) Nb inclusion, d) Ni ranges allowed by the instant claims and e) specific range of martensite (80 wt% or more, 90 wt% or more), of the instant claims are not in the foreign priority document. Therefore, instant claims are afforded the priority date of 05/31/2017, the international filing date, which shows the features of the instant claims.
Claim Objections
Claims 17 and 19 are objected to because of the following informalities:
Instant claims 17 and 19 recite “wt10%” instead of “wt%” for the units.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1-5 and 15-19, Claims 1 and 15 recite that “the steel comprises more than or equal to 80 wt % of a martensitic phase” (claim 1) and “the steel comprises more than or equal to 90 wt % of a martensitic phase” (claim 15). However, it is unclear how martensite which is a microstructure phase of the steel can be expressed in weight% as the identification of these phases are usually via a microscope and the units provided in the instant claim does not correspond to the conventional measurement technique and its units. Claims 2-5 and 16-19 are dependents of claims 1 or 15, and thereby also indefinite. Examiner notes that the Applicant argued “While these techniques are often used to determine the volume faction of the martensite phase, it is relatively simple to convert the volume fraction data to weight % by either using the known density of the phases. Alternatively, given that the density differences between martensite and other phases are so small, the weight % can be considered equal to the area % (or volume %).  Applicant also respectfully believes that the claim limitation in question ("wherein the steel comprises more than or equal to 80 wt% of a martensitic phase") is not indefinite in that the metes and bounds of the claim limitation are clear.” to traverse the rejection. However, Applicant provides no evidence such as information on the calculation to arrive at the units of wt% for the microstructure phase or even a reference that 
Regarding claim 18, claim 18 recites the limitation of “wherein the amount of Ni is no more than 10%.” Therefore, instant claim is missing the units such as wt% or atomic% for the Ni content limitation thereby failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention rendering the instant claim indefinite.
Regarding claims 16 and 18, instant claims recite “The precipitation hardening stainless steel according to claim 1, wherein the amount of Ni is no more than 10 wt%.” (claim 16) and “The precipitation hardening stainless steel according to claim 15, wherein the amount of Ni is no more than 10%.” (claim 18). Since the claims do not explicitly recite a lower limit for Ni content, It is unclear whether the instant claims are requiring a Ni range of 0-10% (due the explicit recitation of no more than 10) or whether it is restricting just the upper limit of the claims it depend on.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

List 1
Element
Instant Claims
(weight%)
Prior Art 
US’753
(weight%)
C
0.05 – 0.30
C: 0.1 or less
Mo
0.5 – 1.5
Mo: 0.5 – 2.5 
Al
1.75 – 3
Al: 1.0 – 3.0
V
0.25 – 1.5
V: below 1.0
Co
0 – 0.03
< 0.01			claim 2
Co: - 
Mn
0 – 0.5
Mn: 1.0 or less
Si
0 – 0.3
Si: 1.0 or less
Creq
11 ≤ Creq ≤15.4 with
Creq=Cr+Mo+1.5*Si+0.5*Nb
Cr: 10.0 – 15.0
Mo: 0.5 – 2.5
Si: 1.0 or less
Nb: 1.0% or less
See Creq explanation below
Nieq
10.5≤ Nieq ≤15 with
Nieq=Ni+30*C+0.5*Mn
Ni: 10.0 – 15.0
C: 0.1 or less
Mn: 1.0 or less
See Nieq explanation below
Ni
no more than 10		claims 16, 18
9-10			claims 17, 19
Ni: 10.0 – 15.0
N
limited to 30 ppm
N: below 0.1
O
limited to 30 ppm
O: - 
S
limited to 30 ppm
S: below 0.5
Fe + impurities
Balance
Balance








Claims 1-5 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0105753 A1 of Oikawa (US’753).
Regarding claims 1, 2 and 15-19, US 2014/0105753 A1 of Oikawa (US’753) {whole document, abstract, [0001], [0004]-[0025]} teaches [0001] “a precipitation hardening martensitic stainless steel having excellent texture stability, mechanical properties, and corrosion-resistance” [0043] “Those having a martensite texture in which the amounts of δ ferrite and residual austenite precipitated are 1.0% or less and 10% or less in an area ratio, respectively, were rated as "acceptable".” [0048] “The micro-texture of each portion was a uniform martensite texture. Neither residual austenite nor δ ferrite was observed.” which reads on the claimed martensite of the instant claims 1 and 15 of 80% and 90% since the prior art allows up to 100% (in area ratio) of its structure to be martensite. For the application of prior art and the sake of compact prosecution, Examiner views the units of microstructure phase to be in area% since that is what is shown in the prior art and the prior art provides a method of calculating the microstructure phase (JIS G 0555 – point counting method) – see prior art [0043] while the instant claims recite the microstructure phase in weight% and does not provide a method to arrive at the claimed units.
Regarding the claimed composition of the instant claims, US'753 further teaches that its steel has a composition wherein the claimed ranges of the various elements (C, Mo, Al, V, Mn, Si, N, S, Ni, Fe and impurities) of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. (US’753 [0004]-[0025]). Regarding the Co and O limitation of instant claims, the prior art does not explicitly teach its presence in its steel and therefore reads on the limitations of instant claims. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the proviso of                         
                            A
                            l
                            =
                            
                                
                                    N
                                    i
                                
                                
                                    4
                                
                            
                            ±
                            0.5
                        
                     wherein the Al is in the range of 1.75-3 wt%, Al being 1.75 if the calculation of the formula is below 1.75 and Al being 3.0 if the calculation of the formula is above 3, it is noted that the prior art does not teach of this relationship. Nevertheless, the prior art teaches Al: 1.0 – 3.0 and Ni: 10.0 – 15.0 which means that the claimed range (broadest range of the instant claims) for Al of the instant claims of 1.75-3 wt% would lie within or overlap that of the prior art. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. Saklatwalla v. Marburg provides that “It requires something more than a mere new ratio of proportions in the ingredients constituting an article to render the product patentable. It was stated in the case of Bethlehem Steel Co. v. Churchward International Steel Co. (Carnegie Steel Co., Intervener), 3 Cir., 1920, 268 F. 361, 364, as follows: "But novelty of proportions in the sense of the patent law involves something more than figuring out proportions differing from any that were known before. It involves new results from new proportions, developing a new metal, or, it may be, an old metal with new characteristics of structure or performance, embracing entirely new, or at least 
Regarding the limitations directed to the Schaeffler diagram wherein 11 ≤Creq≤15.4 and 10.5≤Nieq≤15 wherein                         
                            
                                
                                    C
                                    r
                                
                                
                                    e
                                    q
                                
                            
                            =
                            C
                            r
                            +
                            M
                            o
                            +
                            1.5
                            *
                            S
                            i
                            +
                            0.5
                            *
                            N
                            b
                        
                     and                         
                            
                                
                                    N
                                    i
                                
                                
                                    e
                                    q
                                
                            
                            =
                            N
                            i
                            +
                            30
                            *
                            C
                            +
                            0.5
                            *
                            M
                            n
                        
                    . The prior art teaches that its steel has Cr: 10.0 – 15.0, Mo: 0.5 – 2.5, Si: 1.0 or less, Nb: 1.0% or less and Ni: 10.0 – 15.0, C: 0.1 or less and Mn: 1.0 or less which would yield                         
                            
                                
                                    C
                                    r
                                
                                
                                    e
                                    q
                                
                            
                        
                     and                         
                            
                                
                                    N
                                    i
                                
                                
                                    e
                                    q
                                
                            
                        
                     ranges of 10 – 17 and 10-18.5 respectively meaning that ranges claimed in instant claims lie within or overlap the ranges provided by the prior art and therefore renders the claimed range obvious. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.

Regarding claim 3, US'753 teaches [0016] Nickel (Ni) is an element that suppresses a formation of 8 (sic – should read as the Greek letter “δ” to mean delta) ferrite and also contributes to an improvement in the strength through the precipitation hardening of Ni--Al compounds.” “[0018] Aluminum (Al) is an element that forms a Ni--Al compound and contributes 
Regarding the second type of precipitations comprising carbides of at least one selected from the group consisting of Cr, Mo and V of the instant claim, the prior art teaches “[0013] Carbon (C) forms a Cr carbide, and there are problems that toughness is reduced due to excessive precipitation of carbides and corrosion resistance deteriorates due to reduction in a Cr concentration near a grain boundary. “ [0022] Further, niobium (Nb) is an element that forms carbides and contributes to an improvement in the strength; however, deteriorates productivity. For this purpose, in the case of adding Nb, the amount of Nb added needs to be set to 1.0% or less. Alternatively, it is possible to substitute vanadium (V) for Nb. In the case of adding Nb and V in combination, the sum of the amount of Nb and V added needs to be the same as the amount of Nb added alone. Though addition of these elements is not indispensable, this leads to more significant precipitation hardening.” This means that the prior art teaches of carbides made one of the elements required of the instant claim.

Regarding claim 4, although the prior art teaches that its steel has [0040] “tensile strength and 0.02% yield strength of 1500 MPa or more and 1000 MPa or more”, it is noted that the prior art do not explicitly of fatigue strength using the specific test condition specified in the instant claim. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II.
Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in composition ((see compositional analysis of claim 1 above) – the prior art teaches a precipitation hardened steel with substantially identical composition), b) the claimed and prior art products are identical or substantially identical in structure (see microstructure analysis (martensite) of claim 1 above) and c) the claimed and prior art products are produced by identical or substantially identical processes [instant alloy – {instant specification[0014]-[0018]}; Prior art – {US'753 solution treatment, aging treatment, nitriding – claim 5, [0026]-[0027], [0030]-[0031]}. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).

Regarding claim 5, the recitation of “the precipitation hardening stainless steel is nitrided” is a product-by-process limitation in the instant claim since it reciting a process step “nitride” which is the past tense of the term “nitriding”. However, MPEP provides the guidance that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113.US'753 [0030]-[0031] .

Response to Arguments
Applicant’s arguments along with the amendment to claim 4, see pages 6-7, filed 09/27/2021, with respect to the rejection of claim 4 under 35 USC 112(a) have been fully considered and are persuasive.  The rejection of claim 4 under 35 USC 112(a) has been withdrawn. 
Applicant’s arguments with respect to the rejection of Claims 1-5 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention regarding the weight percent of the martensite have been fully considered but they are not persuasive.
It is noted that Applicant argued “While these techniques are often used to determine the 
volume faction of the martensite phase, it is relatively simple to convert the volume fraction data to weight % by either using the known density of the phases. Alternatively, given that the density differences between martensite and other phases are so small, the weight % can be considered equal to the area % (or volume %).  Applicant also respectfully believes that the claim limitation in question ("wherein the steel comprises more than or equal to 80 wt% of a martensitic phase") is not indefinite in that the metes and bounds of the claim limitation are clear. "
Although Applicant makes the above arguments, Applicant provides no evidence such as information on the calculation to arrive at the units of wt% for the microstructure phase or even a reference that displays the microstructure phase of steel in weight% as required by the instant claims. Therefore, instant claims are indefinite since it is unclear how to attain or arrive at “wt%” for martensitic phase as claimed in the instant claims. I 

Applicant's arguments regarding the rejection of Claims 1-5 and 15 under 35 U.S.C. 103 over US 2014/0105753 A1 of Oikawa (US’753)”) filed 09/27/2021 have been fully considered but they are not persuasive.
Regarding the arguments that the prior art does not teach of “            
                A
                l
                =
                
                    
                        N
                        i
                    
                    
                        4
                    
                
                ±
                0.5
            
        ” and there is criticality of the claimed range, it is agreed that the prior art does not teach of the proviso of             
                A
                l
                =
                
                    
                        N
                        i
                    
                    
                        4
                    
                
                ±
                0.5
            
         wherein the Al is in the range of 1.75-3 wt%, Al being 1.75 if the calculation of the formula is below 1.75 and Al being 3.0 if the calculation of the formula is above 3. Nevertheless, the prior art teaches Al: 1.0 – 3.0 and Ni: 10.0 – 15.0 which means that the claimed range (broadest range of the instant claims) for Al of the instant claims of 1.75-3 wt% would lie within or overlap that of the prior art. It is also noted that the Applicant argued of the criticality of Nieq and Creq and the criticality of the claimed ranges. As shown above, the claimed ranges of Creq and Nieq would also overlap or lie inside ranges disclosed by the prior art. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. Saklatwalla v. Marburg provides that “It requires something more than a mere new ratio of proportions in the ingredients constituting an article to render the product patentable. It was stated in the case of Bethlehem Steel Co. v. Churchward International Steel Co. (Carnegie Steel Co., Intervener), 3 Cir., 1920, 268 F. 361, 364, as follows: "But novelty of proportions in the sense of the patent law involves something more than figuring out proportions differing from any that were known before. It involves new 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP § 716.02(d). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP § 716.02(d) II. In the instant case, Applicant does not set forth any factual evidence that overcomes the case of obviousness as shown above. Instant disclosure shows one inventive steel {[0061], Fig 3a} and two comparative samples {Fig 3a}. However, closer look at the samples indicate that multiple variables are being changed at once and the inventive sample has some constituents such as Cr at a much higher amount than the comparative samples. In addition, there does not exisit a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. Therefore, the data as shown does not display criticality of the claimed ranges as argued.
With respect to the arguments that the embodiments provided by the prior art do not teach the claimed matter, the arguments have been fully considered but they are not persuasive.  Patents are relevant as prior art for all they contain. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).See MPEP § 2123.
As noted above, the prior art renders the instant claims obvious. If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990). Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). See MPEP § 2145. Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration. See MPEP § 2145 I. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733